Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include numerous reference characters not mentioned in the description. As a limited example Figure 10 uses reference characters 1002-1004, 1007, 1011, 1012, 1014-1018, and 1023-1025 without providing for them in the specification. These and the other uses of reference characters in the drawings without mention in the description should be addressed. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 87 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 85. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 72 and 79 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 72, which is an impermissible “use” claim because it attempts to claim several processes without setting forth any steps involved in those processes. One non-limiting example of this is found in claim 72 wherein it provides for, “the system of claim 63” to be “used for … imaging angiogenesis for preclinical tumor models.” This mere recitation of a use of “the system of claim 63” fails provide any active positive steps delimiting how this use is actually practiced. Consequently this failure to set forth steps involved in this process renders claim 72 indefinite. Furthermore, this example is not considered to be the sole occurrence of this basis for rejection of claim 72 as numerous other examples of impermissible “use” claim forms can be found within claim 72.
Regarding claim 79, which uses the phrase “sufficiently short such that detection error … is negligible” and renders the claim indefinite. This is true because there is insufficient definition provided for what is meant by “sufficiently short” and “negligible.” While “sufficiently short” is described as “such that [the] detection error … is negligible” the term “negligible” itself is not clearly defined which consequently renders both itself and what is meant by “sufficiently short” indefinite. These terms, when read in light of the entirety of the disclosure lack adequate definition and thereby render claim 79 indefinite under 35 U.S.C. § 112 (b).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 88 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 88 fails to further limit claim 63 from which it depends because claim 63 already provides for “one or more laser sources configured to generate at least one excitation beam … wherein the one or more laser sources are also configured to generate at least one interrogation beam.”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 63-77 and 79-89 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught within Wang (US 9,226,666 B2) (hereinafter “Wang, Lihong”) in view of Hochreiner, et al., "Non-contact photoacoustic imaging using a fiber based interferometer with optical amplification," Biomed. Opt. Express 4, 2322-2331 (2013) (hereinafter “Hochreiner”).
Regarding claim 63, an embodiment of Wang, Lihong teaches a coherence gated photoacoustic remote sensing system for visualizing details in a sample (See Wang, Lihong: Col. 10, Lines 2-12 (providing for an, "imaging system … [which uses a] phase-sensitive optical coherence tomography (OCT) system")), comprising: one or more laser sources (See Wang, Lihong: Col. 10, Lines 16-18 (clarifying that the, "phase-sensitive OCT system measures ... the photothermal effect due to absorption of the laser pulse"))configured to generate at least one excitation beam that generates signals in the sample at an excitation location (See Wang, Lihong: Col. 7, Lines 15-18 (stating that, "laser pulses ... penetrate the tissue and illuminate the region of interest")), wherein the one or more laser sources are also configured to generate at least one interrogation beam incident on the sample at an interrogation location (See Wang, Lihong: Col. 10, Lines 12-16 (providing that the phase-sensitive optical coherence tomography (OCT) system works, "at a different optical wavelength [that] is focused on the same region of interest ... [with the] two light beams of different wavelengths ... coupled by a dichroic mirror")), a portion of the at least one interrogation beam returning from the sample that is indicative of the generated signals (See Wang, Lihong: Col. 10, Lines 12-18 (providing that the phase-sensitive optical coherence tomography (OCT) system works, "at a different optical wavelength [that] is focused on the same region of interest ... [and the] phase-sensitive OCT system measures, within the optical focal spot inside the object, the photothermal effect due to absorption of the laser pulse")); an optical system configured to focus the at least one excitation beam onto the sample at the excitation location, and/or the at least one interrogation beam onto the sample, along a sample path, at the interrogation location (See Wang, Lihong: Col. 7, Lines 15-16 (providing that the, "[f]ocusing assembly ... receives one or more laser pulses and focuses the one or more laser pulses into an area inside the sample object") and Col. 10, Lines 06-14 (clarifying that the, "focusing assembly ... of [the] imaging system [is described and includes a] ... phase-sensitive optical coherence tomography (OCT) system ... working at a different optical wavelength [which] is focused on the same region of interest by the optical objective lens")), at least the interrogation location being below the surface of and within the sample (See Wang, Lihong: Col. 7, Lines 15 (providing that the, "[f]ocusing assembly ... receives one or more laser pulses and focuses the one or more laser pulses into an area inside the sample object") and Col. 10, Lines 19-21 (stating that the, "photothermal effect in the object is measured before pressure waves propagate to the surface of the object ... [and that the] focusing assembly … forms a 3D image")), and therefore substantially what is described in claim 63.
However, an embodiment of Wang, Lihong fails to teach wherein the one or more laser sources are also configured to generate a reference beam along a reference path; and an interferometer configured to compare a relative phase shift or shifts between the at least one interrogation beam and the reference beam.
Nevertheless, another embodiment found within Wang, Lihong teaches wherein the one or more laser sources are also configured to generate a reference beam along a reference path (See Wang, Lihong: Col. 10, Lines 31-33 (providing for a, "sampling beam splitter [which] reflects a small portion of the incident light to monitor the laser output power with a photo-detector"); Fig. 8, Ref. Char. 3 (showing a, "Reference photodiode")); and an interferometer (See Wang, Lihong: Col. 4, Lines 46-48 (clarifying that the, "photoacoustic emission may also be measured by ... a laser optical interferometer")).
Furthermore, Hochreiner teaches wherein an interferometer [is] configured to compare a relative phase shift or shifts between the at least one interrogation beam and the reference beam (See Hochreiner: Page 2323, Sect. 1. Introduction, Para. 3 (providing that, "photoacoustic signals are acquired by using an enhanced Mach-Zehnder interferometer"), Page 2324, Sect. 2 Experimental setup, Para. 1 (stating that the system uses a, "detection laser [which] is split into a detection path and a reference path"), and Page 2325, Para. 1 (clarifying that, "excitation of photoacoustic signals [occurs] with an excitation laser"); Fig. 1 (Provided below); (Please note that for purposes of this examination a person having ordinary skill in the art prior to the effective filing date would have appreciated that Mach-Zehnder interferometers were routinely used to compare phase shifts relative phase shifts.)).
The multiple embodiments taught by Wang, Lihong and the teachings of Hochreiner are considered to be analogous to the claimed invention because they are in the same field of a laser-based method and system for non-contact imaging of biological tissue in vivo, ex vivo, or in vitro. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Wang, Lihong with the teachings of Hochreiner in order to provide for what is described in claim 63. This is because Wang, Lihong Column 17, Lines 50-52 provides that the, "principal features in embodiments of this invention may be employed in various embodiments without departing from the scope of the invention," in Column 10, Lines 6-7 that what is shown in "FIG. 7 is a diagram of a focusing assembly 700 of imaging system 200 (shown in FIG. 2)," and in Column 10, Lines 24-25 that what is provided "may be used where non-contact imaging is preferred." Furthermore, because Hochreiner in the Abstract provides the motivation that its teachings, "achieve a high signal/noise ratio" and Page 2331, Section 4.4 Outlook, Paragraph 1 provides that the use of optical fiber based systems gives, "flexibility[,] ... simple setup[,] ... reliability[,] ... a small footprint[,] ... the presented technique works without the aid of a coupling medium[,] ... [and] allows combination with other fiber based imaging techniques, e.g. with optical coherence tomography (OCT) ... [in a manner which can] make full use of the remote nature of OCT ... [thereby resulting in a] non-contact photoacoustic imaging system."

    PNG
    media_image1.png
    538
    1073
    media_image1.png
    Greyscale

Figure 1 of Hochreiner
Regarding claim 64, a combination of embodiments found in Wang, Lihong in view of Hochreiner teach the system of claim 63 (See above discussion), and therefore substantially what is described in claim 64. Furthermore, Hochreiner teaches, wherein the one or more laser sources is configured to generate one or more additional reference beams that are phase shifted relative to the reference beam (See Hochreiner: Page 2324, Sect. 2 Experimental setup, Para. 1 (stating that, "the detection laser is split into a detection path and a reference path"); Fig. 1, reference path (showing the "LASER 1550 nm" connection to "C1" which is in connection with the "detection path" and the "reference path" and along the "reference path" is in connection with "Δϕ" which represents a "phase shifter") (Provided above)), and wherein the interferometer isolates the returning portion using the reference beam and the one or more additional reference beams (See Hochreiner: Page 2324, Sect. 2 Experimental setup, Para. 2 (providing that the, "[l]ight which is back reflected from the surface of a specimen is collected by the detector head and coupled into the single mode fiber") and Page 2325, Para. 1 (clarifying that, "vibrations on the sample surface change the relative phase between reference and sample beam, thus the high frequency output of the photodetector is directly related to the surface displacements. By excitation of photoacoustic signals with an excitation laser and recording the time traces of the displacements on different locations on the sample the initial pressure distribution can be assessed")).
	The multiple embodiments taught by Wang, Lihong and the teachings of Hochreiner are considered to be analogous to the claimed invention because they are in the same field of a laser-based method and system for non-contact imaging of biological tissue in vivo, ex vivo, or in vitro. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Wang, Lihong with the teachings of Hochreiner in order to provide for what is described in claim 64. This is because Wang, Lihong Column 17, Lines 50-52 provides that the, "principal features in embodiments of this invention may be employed in various embodiments without departing from the scope of the invention," in Column 10, Lines 6-7 that what is shown in "FIG. 7 is a diagram of a focusing assembly 700 of imaging system 200 (shown in FIG. 2)," and in Column 10, Lines 24-25 that what is provided "may be used where non-contact imaging is preferred." Furthermore, because Hochreiner in the Abstract provides the motivation that its teachings, "achieve a high signal/noise ratio" and Page 2331, Section 4.4 Outlook, Paragraph 1 provides that the use of optical fiber based systems gives, "flexibility[,] ... simple setup[,] ... reliability[,] ... a small footprint[,] ... the presented technique works without the aid of a coupling medium[,] ... [and] allows combination with other fiber based imaging techniques, e.g. with optical coherence tomography (OCT) ... [in a manner which can] make full use of the remote nature of OCT ... [thereby resulting in a] non-contact photoacoustic imaging system."
Regarding claim 65, a combination of embodiments found in Wang, Lihong in view of Hochreiner teach the system of claim 64 (See above discussion), and therefore substantially what is described in claim 65. Furthermore, Hochreiner teaches wherein the one or more additional reference beams are phased shifted by at least one of a different path length, delay line, one or more wave plates, dispersion correction media, or one or more circulators (See Hochreiner: Page 2324, Sect. 2 Experimental setup, Para. 1 (clarifying that from, "the detection laser … [the] detection beam, is directed to the sample surface via a circulator"); Fig. 1, Ref. Char. Ci1 (Provided above)).
The multiple embodiments taught by Wang, Lihong and the teachings of Hochreiner are considered to be analogous to the claimed invention because they are in the same field of a laser-based method and system for non-contact imaging of biological tissue in vivo, ex vivo, or in vitro. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Wang, Lihong with the teachings of Hochreiner in order to provide for what is described in claim 65. This is because Wang, Lihong Column 17, Lines 50-52 provides that the, "principal features in embodiments of this invention may be employed in various embodiments without departing from the scope of the invention," in Column 10, Lines 6-7 that what is shown in "FIG. 7 is a diagram of a focusing assembly 700 of imaging system 200 (shown in FIG. 2)," and in Column 10, Lines 24-25 that what is provided "may be used where non-contact imaging is preferred." Furthermore, because Hochreiner in the Abstract provides the motivation that its teachings, "achieve a high signal/noise ratio" and Page 2331, Section 4.4 Outlook, Paragraph 1 provides that the use of optical fiber based systems gives, "flexibility[,] ... simple setup[,] ... reliability[,] ... a small footprint[,] ... the presented technique works without the aid of a coupling medium[,] ... [and] allows combination with other fiber based imaging techniques, e.g. with optical coherence tomography (OCT) ... [in a manner which can] make full use of the remote nature of OCT ... [thereby resulting in a] non-contact photoacoustic imaging system."
Regarding claim 66, a combination of embodiments found in Wang, Lihong in view of Hochreiner teach the system of claim 64 (See above discussion), and therefore substantially what is described in claim 66. Furthermore, Hochreiner teaches wherein the one or more additional reference beams are detected alongside the at least one interrogation beam (See Hochreiner: Page 2325, Para. 1 (clarifying that, "vibrations on the sample surface change the relative phase between reference and sample beam, thus the high frequency output of the photodetector is directly related to the surface displacements. By excitation of photoacoustic signals with an excitation laser and recording the time traces of the displacements on different locations on the sample the initial pressure distribution can be assessed")).
The multiple embodiments taught by Wang, Lihong and the teachings of Hochreiner are considered to be analogous to the claimed invention because they are in the same field of a laser-based method and system for non-contact imaging of biological tissue in vivo, ex vivo, or in vitro. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Wang, Lihong with the teachings of Hochreiner in order to provide for what is described in claim 66. This is because Wang, Lihong Column 17, Lines 50-52 provides that the, "principal features in embodiments of this invention may be employed in various embodiments without departing from the scope of the invention," in Column 10, Lines 6-7 that what is shown in "FIG. 7 is a diagram of a focusing assembly 700 of imaging system 200 (shown in FIG. 2)," and in Column 10, Lines 24-25 that what is provided "may be used where non-contact imaging is preferred." Furthermore, because Hochreiner in the Abstract provides the motivation that its teachings, "achieve a high signal/noise ratio" and Page 2331, Section 4.4 Outlook, Paragraph 1 provides that the use of optical fiber based systems gives, "flexibility[,] ... simple setup[,] ... reliability[,] ... a small footprint[,] ... the presented technique works without the aid of a coupling medium[,] ... [and] allows combination with other fiber based imaging techniques, e.g. with optical coherence tomography (OCT) ... [in a manner which can] make full use of the remote nature of OCT ... [thereby resulting in a] non-contact photoacoustic imaging system."
Regarding claim 67, a combination of embodiments found in Wang, Lihong in view of Hochreiner teach the system of claim 64 (See above discussion), and therefore substantially what is described in claim 67. Furthermore, a combination of embodiments found in Wang, Lihong in view of Hochreiner teaches further including a detector capable of detecting a spectral content of combined reference and sample paths (See Wang, Lihong: Col. 16, Lines 57-64 (providing that using the, "[p]hotoacoustic imaging [system] as in [the] embodiments of the invention … optical spectral measurement can be performed to gain functional, i.e., physiological, information such as the local blood oxygenation level"); see also Hochreiner: Page 2330, Sect. 4.2 Minimum detectable pressure, Para. 4 (clarifying that, "the spectral responsivity Rλ = ηe/(hν) of the used photodiodes … [was] 0.95 A/W") and 2326, Sect. 2.5 Measurement and image reconstruction, Para. 1 (stating that, "photoacoustic imaging ultrasonic signals are acquired on different locations on the surface of a specimen by scanning of the detector head")).
	The multiple embodiments taught by Wang, Lihong and the teachings of Hochreiner are considered to be analogous to the claimed invention because they are in the same field of a laser-based method and system for non-contact imaging of biological tissue in vivo, ex vivo, or in vitro. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Wang, Lihong with the teachings of Hochreiner in order to provide for what is described in claim 67. This is because Wang, Lihong Column 17, Lines 50-52 provides that the, "principal features in embodiments of this invention may be employed in various embodiments without departing from the scope of the invention," in Column 10, Lines 6-7 that what is shown in "FIG. 7 is a diagram of a focusing assembly 700 of imaging system 200 (shown in FIG. 2)," and in Column 10, Lines 24-25 that what is provided "may be used where non-contact imaging is preferred." Furthermore, because Hochreiner in the Abstract provides the motivation that its teachings, "achieve a high signal/noise ratio" and Page 2331, Section 4.4 Outlook, Paragraph 1 provides that the use of optical fiber based systems gives, "flexibility[,] ... simple setup[,] ... reliability[,] ... a small footprint[,] ... the presented technique works without the aid of a coupling medium[,] ... [and] allows combination with other fiber based imaging techniques, e.g. with optical coherence tomography (OCT) ... [in a manner which can] make full use of the remote nature of OCT ... [thereby resulting in a] non-contact photoacoustic imaging system."
Regarding claim 68, a combination of embodiments found in Wang, Lihong in view of Hochreiner teach the system of claim 64 (See above discussion), and therefore substantially what is described in claim 68. Furthermore, Hochreiner teaches further including at least one optical combiner configured to compare the portion of the at least one interrogation beam returning from the sample with the reference beam (See Hochreiner: Page 2325, Para. 1 (clarifying that the, "[r]eference path and detection path are combined by a 50/50 coupler (C3) and brought to interference")).
	The multiple embodiments taught by Wang, Lihong and the teachings of Hochreiner are considered to be analogous to the claimed invention because they are in the same field of a laser-based method and system for non-contact imaging of biological tissue in vivo, ex vivo, or in vitro. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Wang, Lihong with the teachings of Hochreiner in order to provide for what is described in claim 68. This is because Wang, Lihong Column 17, Lines 50-52 provides that the, "principal features in embodiments of this invention may be employed in various embodiments without departing from the scope of the invention," in Column 10, Lines 6-7 that what is shown in "FIG. 7 is a diagram of a focusing assembly 700 of imaging system 200 (shown in FIG. 2)," and in Column 10, Lines 24-25 that what is provided "may be used where non-contact imaging is preferred." Furthermore, because Hochreiner in the Abstract provides the motivation that its teachings, "achieve a high signal/noise ratio" and Page 2331, Section 4.4 Outlook, Paragraph 1 provides that the use of optical fiber based systems gives, "flexibility[,] ... simple setup[,] ... reliability[,] ... a small footprint[,] ... the presented technique works without the aid of a coupling medium[,] ... [and] allows combination with other fiber based imaging techniques, e.g. with optical coherence tomography (OCT) ... [in a manner which can] make full use of the remote nature of OCT ... [thereby resulting in a] non-contact photoacoustic imaging system."
Regarding claim 69, a combination of embodiments found in Wang, Lihong in view of Hochreiner teach the system of claim 68 (See above discussion), and therefore substantially what is described in claim 69. Furthermore, Hochreiner teaches further including a processing unit for interpreting the comparison between the portion of the at least one interrogation beam returning from the sample and the reference beam (See Hochreiner: Page 2325, Para. 1 (clarifying that the, "[r]eference path and detection path are combined by a 50/50 coupler (C3) and brought to interference. The modulated light intensity is then converted into electrical signals by a self-built balanced photo detector (BD)")).
	The multiple embodiments taught by Wang, Lihong and the teachings of Hochreiner are considered to be analogous to the claimed invention because they are in the same field of a laser-based method and system for non-contact imaging of biological tissue in vivo, ex vivo, or in vitro. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Wang, Lihong with the teachings of Hochreiner in order to provide for what is described in claim 69. This is because Wang, Lihong Column 17, Lines 50-52 provides that the, "principal features in embodiments of this invention may be employed in various embodiments without departing from the scope of the invention," in Column 10, Lines 6-7 that what is shown in "FIG. 7 is a diagram of a focusing assembly 700 of imaging system 200 (shown in FIG. 2)," and in Column 10, Lines 24-25 that what is provided "may be used where non-contact imaging is preferred." Furthermore, because Hochreiner in the Abstract provides the motivation that its teachings, "achieve a high signal/noise ratio" and Page 2331, Section 4.4 Outlook, Paragraph 1 provides that the use of optical fiber based systems gives, "flexibility[,] ... simple setup[,] ... reliability[,] ... a small footprint[,] ... the presented technique works without the aid of a coupling medium[,] ... [and] allows combination with other fiber based imaging techniques, e.g. with optical coherence tomography (OCT) ... [in a manner which can] make full use of the remote nature of OCT ... [thereby resulting in a] non-contact photoacoustic imaging system."
Regarding claim 70 a combination of embodiments found in Wang, Lihong in view of Hochreiner teach the system of claim 63 (See above discussion), and therefore substantially what is described in claim 70. Furthermore, a combination of embodiments found in Wang, Lihong in view of Hochreiner teaches wherein the portion of the interrogation beam returning from the sample is indicative of the generated signals, wherein the generated signals are ultrasonic signals, thermal signals, photoacoustic signals, and/or pressure signals (See Wang, Lihong: Col. 10, Lines 16-18 (clarifying that the, "phase-sensitive OCT system measures ... the photothermal effect due to absorption of the laser pulse"); see also Hochreiner: Page 2324, Sect. 2 Experimental setup, Para. 2 (providing that the, "[l]ight which is back reflected from the surface of a specimen is collected by the detector head and coupled into the single mode fiber") and Page 2325, Para. 1 (clarifying that, "vibrations on the sample surface change the relative phase between reference and sample beam, thus the high frequency output of the photodetector is directly related to the surface displacements. By excitation of photoacoustic signals with an excitation laser and recording the time traces of the displacements on different locations on the sample the initial pressure distribution can be assessed")), wherein the portion of the interrogation beam returning from the sample encodes the generated signals as one or more of intensity variations, polarization variations, phase variations, fluorescence variations, variations in nonlinear scattering, or variations in nonlinear absorption (See Wang, Lihong: Col. 10, Lines 16-18 (clarifying that the, "phase-sensitive OCT system measures ... the photothermal effect due to absorption of the laser pulse"), Abst. (stating that the, "method includes focusing at least one light pulse into a predetermined area inside an object using at least one excitation wavelength, wherein a fluorescence signal is based on at least a local excitation optical fluence and properties of fluorophores in the predetermined area ... [and the] method further includes determining the ratio of hemoglobin absorption based on a hemoglobin absorption coefficient that is based at least partially on the fluorescence signal and the photoacoustic signal"); see also Hochreiner: Page 2324, Sect. 2 Experimental setup, Para. 2 (providing that the, "[l]ight which is back reflected from the surface of a specimen is collected by the detector head and coupled into the single mode fiber"), Page 2325, Para. 1 (clarifying that, "vibrations on the sample surface change the relative phase between reference and sample beam, thus the high frequency output of the photodetector is directly related to the surface displacements. By excitation of photoacoustic signals with an excitation laser and recording the time traces of the displacements on different locations on the sample the initial pressure distribution can be assessed"), Page 2325, Para. 1 (providing that the, "[r]eference path and detection path are combined by a 50/50 coupler (C3) and brought to interference. The modulated light intensity is then converted into electrical signals by a self-built balanced photo detector (BD)"), and Page 2327, Para. 3 (stating that the, "brightness of the features decreases with increasing depth z. We think this is due to absorption of the excitation light in the milk/water solution")).
	The multiple embodiments taught by Wang, Lihong and the teachings of Hochreiner are considered to be analogous to the claimed invention because they are in the same field of a laser-based method and system for non-contact imaging of biological tissue in vivo, ex vivo, or in vitro. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Wang, Lihong with the teachings of Hochreiner in order to provide for what is described in claim 70. This is because Wang, Lihong Column 17, Lines 50-52 provides that the, "principal features in embodiments of this invention may be employed in various embodiments without departing from the scope of the invention," in Column 10, Lines 6-7 that what is shown in "FIG. 7 is a diagram of a focusing assembly 700 of imaging system 200 (shown in FIG. 2)," and in Column 10, Lines 24-25 that what is provided "may be used where non-contact imaging is preferred." Furthermore, because Hochreiner in the Abstract provides the motivation that its teachings, "achieve a high signal/noise ratio" and Page 2331, Section 4.4 Outlook, Paragraph 1 provides that the use of optical fiber based systems gives, "flexibility[,] ... simple setup[,] ... reliability[,] ... a small footprint[,] ... the presented technique works without the aid of a coupling medium[,] ... [and] allows combination with other fiber based imaging techniques, e.g. with optical coherence tomography (OCT) ... [in a manner which can] make full use of the remote nature of OCT ... [thereby resulting in a] non-contact photoacoustic imaging system."
Regarding claim 71, a combination of embodiments found in Wang, Lihong in view of Hochreiner teach the system of claim 63 (See above discussion), and therefore substantially what is described in claim 71. Furthermore, a combination of embodiments found in Wang, Lihong in view of Hochreiner teaches wherein the at least one laser source includes a pulsed interrogation source, a rapid modulation continuous-wave source, or a swept source laser (See Wang, Lihong: Col. 5, Lines 55-57 (providing that the, "presently described embodiments provide a method of characterizing a target within a tissue by focusing one or more laser pulses on the region of interest in the tissue") and Col. 7, Lines 56-54 (stating that the, "sources include ... intensity-modulated continuous-wave [lasers]"); see also Hochreiner: Page 2326, Sect. 2.4 Optical excitation, Para. 1 (stating that to, "generate ultrasound waves within the sample pulses from an optical parametric oscillator (OPO, Continuum Surelite OPO Plus) are used")).
	The multiple embodiments taught by Wang, Lihong and the teachings of Hochreiner are considered to be analogous to the claimed invention because they are in the same field of a laser-based method and system for non-contact imaging of biological tissue in vivo, ex vivo, or in vitro. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Wang, Lihong with the teachings of Hochreiner in order to provide for what is described in claim 71. This is because Wang, Lihong Column 17, Lines 50-52 provides that the, "principal features in embodiments of this invention may be employed in various embodiments without departing from the scope of the invention," in Column 10, Lines 6-7 that what is shown in "FIG. 7 is a diagram of a focusing assembly 700 of imaging system 200 (shown in FIG. 2)," and in Column 10, Lines 24-25 that what is provided "may be used where non-contact imaging is preferred." Furthermore, because Hochreiner in the Abstract provides the motivation that its teachings, "achieve a high signal/noise ratio" and Page 2331, Section 4.4 Outlook, Paragraph 1 provides that the use of optical fiber based systems gives, "flexibility[,] ... simple setup[,] ... reliability[,] ... a small footprint[,] ... the presented technique works without the aid of a coupling medium[,] ... [and] allows combination with other fiber based imaging techniques, e.g. with optical coherence tomography (OCT) ... [in a manner which can] make full use of the remote nature of OCT ... [thereby resulting in a] non-contact photoacoustic imaging system."
Regarding claim 72, a combination of embodiments found in Wang, Lihong in view of Hochreiner teach the system of claim 63 (See above discussion), and therefore substantially what is described in claim 72. Furthermore, a combination of embodiments found in Wang, Lihong teaches wherein the system of claim 63 is used for one or more of: imaging angiogenesis for pre-clinical tumor models; estimating oxygen saturation using multi-wavelength photoacoustic excitation; estimating venous oxygen saturation where pulse oximetry cannot be used; estimating cerebrovenous oxygen saturation and/or central venous oxygen saturation; estimating oxygen flux and/or oxygen consumption; estimating blood flow in vessels flowing into and out of a region of tissue; clinical imaging of micro- and macro-circulation and pigmented cells; imaging of the eye; augmenting or replacing fluorescein angiography; imaging dermatological lesions; imaging melanoma; imaging basal cell carcinoma; imaging hemangioma; imaging psoriasis; imaging eczema; imaging dermatitis; imaging Mohs surgery; imaging to verify tumor margin resections; imaging peripheral vascular disease; imaging diabetic and/or pressure ulcers; burn imaging; plastic surgery; microsurgery; imaging of circulating tumor cells; imaging melanoma cells; imaging lymph node angiogenesis; imaging response to photodynamic therapies; imaging response to photodynamic therapies having vascular ablative mechanisms; imaging response to chemotherapeutics; imaging response to anti-angiogenic drugs; imaging response to radiotherapy; imaging vascular beds and depth of invasion in Barrett's esophagus and/or colorectal cancers; functional imaging during brain surgery; assessment of internal bleeding and/or cauterization verification; imaging perfusion sufficiency of organs and/or organ transplants; imaging angiogenesis around islet transplants; imaging of skin-grafts; imaging of tissue scaffolds and/or biomaterials to evaluate vascularization and/or immune rejection; imaging to aid microsurgery; guidance to avoid cutting blood vessels and/or nerves; imaging of contrast agents in clinical or pre-clinical applications; identification of sentinel lymph nodes; non- or minimally-invasive identification of tumors in lymph nodes; imaging of genetically-encoded reporters, wherein the genetically-encoded reporters include tyrosinase, chromoproteins, and/or fluorescent proteins for pre-clinical or clinical molecular imaging applications; imaging actively or passively targeted optically absorbing nanoparticles for molecular imaging; imaging of blood clots; staging an age of blood clots; replacing a catheterization procedure; gastroenterological applications; single-excitation pulse imaging over an entire field of view; imaging of tissue; imaging of cells; imaging of absorption-induced changes of scattered light; or non-contact imaging of optical absorption (See Wang, Lihong: Abst. (providing that the, "method further includes determining the ratio of hemoglobin absorption based on a hemoglobin absorption coefficient") and Col. 12 Lines 6-10 (clarifying that the disclosure, "may be used to quantify the oxygen saturation of hemoglobin and the relative total concentration of hemoglobin ... [and] may be extended to the measurement of other optical absorbers using two or more excitation optical wavelengths")).
	The multiple embodiments taught by Wang, Lihong and the teachings of Hochreiner are considered to be analogous to the claimed invention because they are in the same field of a laser-based method and system for non-contact imaging of biological tissue in vivo, ex vivo, or in vitro. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Wang, Lihong with the teachings of Hochreiner in order to provide for what is described in claim 72. This is because Wang, Lihong Column 17, Lines 50-52 provides that the, "principal features in embodiments of this invention may be employed in various embodiments without departing from the scope of the invention," in Column 10, Lines 6-7 that what is shown in "FIG. 7 is a diagram of a focusing assembly 700 of imaging system 200 (shown in FIG. 2)," and in Column 10, Lines 24-25 that what is provided "may be used where non-contact imaging is preferred." Furthermore, because Hochreiner in the Abstract provides the motivation that its teachings, "achieve a high signal/noise ratio" and Page 2331, Section 4.4 Outlook, Paragraph 1 provides that the use of optical fiber based systems gives, "flexibility[,] ... simple setup[,] ... reliability[,] ... a small footprint[,] ... the presented technique works without the aid of a coupling medium[,] ... [and] allows combination with other fiber based imaging techniques, e.g. with optical coherence tomography (OCT) ... [in a manner which can] make full use of the remote nature of OCT ... [thereby resulting in a] non-contact photoacoustic imaging system."
Regarding claim 73, a combination of embodiments found in Wang, Lihong in view of Hochreiner teach a system including the coherence gated photoacoustic remote sensing system of claim 63 (See above discussion), and therefore substantially what is described in claim 73. Furthermore, a combination of embodiments found in Wang, Lihong in view of Hochreiner teaches the system in combination with fluorescence microscopy, two-photon and confocal fluorescence microscopy, Coherent-Anti-Raman-Stokes microscopy, Raman microscopy, or Optical coherence tomography (See Wang, Lihong: Col. 10, Lines 57-65 (clarifying that another, "alternative embodiment of a focusing assembly … [can use] the confocal photoacoustic microscopy method simultaneously with optical confocal microscopy … [and further wherein a] dichroic beam splitter or mirror ... is used to monitor the laser output power with a photodetector ... [forming] an optical fluorescence confocal ... image of the object") and Abst. (stating that the, "method includes focusing at least one light pulse into a predetermined area inside an object using at least one excitation wavelength, wherein a fluorescence signal is based on at least a local excitation optical fluence and properties of fluorophores in the predetermined area ... [and the] method further includes determining the ratio of hemoglobin absorption based on a hemoglobin absorption coefficient that is based at least partially on the fluorescence signal and the photoacoustic signal"); see also Hochreiner: Page 2331, Sect. 4.4 Outlook, Para. 1 (providing that the, "fiber optic assembly also allows combination with other fiber based imaging techniques, e.g. with optical coherence tomography (OCT). Combinations of OCT with PAI have been recently demonstrated")).
	The multiple embodiments taught by Wang, Lihong and the teachings of Hochreiner are considered to be analogous to the claimed invention because they are in the same field of a laser-based method and system for non-contact imaging of biological tissue in vivo, ex vivo, or in vitro. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Wang, Lihong with the teachings of Hochreiner in order to provide for what is described in claim 73. This is because Wang, Lihong Column 17, Lines 50-52 provides that the, "principal features in embodiments of this invention may be employed in various embodiments without departing from the scope of the invention," in Column 10, Lines 6-7 that what is shown in "FIG. 7 is a diagram of a focusing assembly 700 of imaging system 200 (shown in FIG. 2)," and in Column 10, Lines 24-25 that what is provided "may be used where non-contact imaging is preferred." Furthermore, because Hochreiner in the Abstract provides the motivation that its teachings, "achieve a high signal/noise ratio" and Page 2331, Section 4.4 Outlook, Paragraph 1 provides that the use of optical fiber based systems gives, "flexibility[,] ... simple setup[,] ... reliability[,] ... a small footprint[,] ... the presented technique works without the aid of a coupling medium[,] ... [and] allows combination with other fiber based imaging techniques, e.g. with optical coherence tomography (OCT) ... [in a manner which can] make full use of the remote nature of OCT ... [thereby resulting in a] non-contact photoacoustic imaging system."
Regarding claim 74, a combination of embodiments found in Wang, Lihong in view of Hochreiner teach the system of claim 63 (See above discussion), and therefore substantially what is described in claim 74. Furthermore, a combination of embodiments found in Wang, Lihong in view of Hochreiner teaches wherein the system is configured to provide depth-dependent contrast, wherein the depth-dependent contrast is directly proportional to optical absorption of the at least one excitation beam (See Wang, Lihong: Col. 4, Lines 27-34 (clarifying that the, "embodiments relate to microscopic photoacoustic imaging using focused optical illumination and focused ultrasonic detection. For example, ... an embodiment performs optical-resolution photoacoustic microscopy (OR-PAM), which facilitates providing a lateral resolution of 5 micrometers (μm) and a maximum imaging depth of greater than 0.7 millimeters (mm) based on endogenous optical absorption contrast"), Col. 7, Lines 61-64 (stating that the, "laser wavelength is selected as a compromise between the desired light penetration depth and the contrast between the structures of interest and the surrounding medium"); see also Hochreiner: Page 2327, Para. 3 (stating that the, "brightness of the features decreases with increasing depth z. We think this is due to absorption of the excitation light in the milk/water solution")).
	The multiple embodiments taught by Wang, Lihong and the teachings of Hochreiner are considered to be analogous to the claimed invention because they are in the same field of a laser-based method and system for non-contact imaging of biological tissue in vivo, ex vivo, or in vitro. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Wang, Lihong with the teachings of Hochreiner in order to provide for what is described in claim 74. This is because Wang, Lihong Column 17, Lines 50-52 provides that the, "principal features in embodiments of this invention may be employed in various embodiments without departing from the scope of the invention," in Column 10, Lines 6-7 that what is shown in "FIG. 7 is a diagram of a focusing assembly 700 of imaging system 200 (shown in FIG. 2)," and in Column 10, Lines 24-25 that what is provided "may be used where non-contact imaging is preferred." Furthermore, because Hochreiner in the Abstract provides the motivation that its teachings, "achieve a high signal/noise ratio" and Page 2331, Section 4.4 Outlook, Paragraph 1 provides that the use of optical fiber based systems gives, "flexibility[,] ... simple setup[,] ... reliability[,] ... a small footprint[,] ... the presented technique works without the aid of a coupling medium[,] ... [and] allows combination with other fiber based imaging techniques, e.g. with optical coherence tomography (OCT) ... [in a manner which can] make full use of the remote nature of OCT ... [thereby resulting in a] non-contact photoacoustic imaging system."
Regarding claim 75, a combination of embodiments found in Wang, Lihong in view of Hochreiner teach the system of claim 63 (See above discussion), and therefore substantially what is described in claim 75. Furthermore, Hochreiner teaches wherein a coherence length of the at least one interrogation beam is shorter than a depth-of-focus of the at least one interrogation beam (See Hochreiner: Page 2324, Sect. 2 Experimental setup, Para. 1 (providing that the, "detection laser, i.e. the optical source of the interferometer ... [has] a central wavelength of 1549.9 nm … [which] can be shifted ± 250 pm"), Page 2327, Para. 2 (stating that, "[f]igures 3(a)-3(c) show the maximum amplitude projections of the reconstructed image along z-, x-, and y-direction, respectively"); Figs. 3(a)-3(c ) (showing an image on the millimeter scale in focus greater than 2.4mm in all directions); Please note that for the purposes of this examination a person having ordinary skill in the art prior to the effective filing date would have understood the coherence length to have been derived by (λ^2)/(2*(Δλ)) = 2.4mm = (1549.9nm*1549.9nm)/(2*((1549.9nm+.250nm)-(1549.9nm-.250nm))). Therefore, when the coherence length of 2.4mm is compared to the depth-of-focus shown in Figs. 3(a)-3(c ) which is greater than 2.4mm, it would have been clear that Hochreiner teaches a coherence length of the at least one interrogation beam which is shorter than a depth-of-focus of the at least one interrogation beam.).
	The multiple embodiments taught by Wang, Lihong and the teachings of Hochreiner are considered to be analogous to the claimed invention because they are in the same field of a laser-based method and system for non-contact imaging of biological tissue in vivo, ex vivo, or in vitro. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Wang, Lihong with the teachings of Hochreiner in order to provide for what is described in claim 75. This is because Wang, Lihong Column 17, Lines 50-52 provides that the, "principal features in embodiments of this invention may be employed in various embodiments without departing from the scope of the invention," in Column 10, Lines 6-7 that what is shown in "FIG. 7 is a diagram of a focusing assembly 700 of imaging system 200 (shown in FIG. 2)," and in Column 10, Lines 24-25 that what is provided "may be used where non-contact imaging is preferred." Furthermore, because Hochreiner in the Abstract provides the motivation that its teachings, "achieve a high signal/noise ratio" and Page 2331, Section 4.4 Outlook, Paragraph 1 provides that the use of optical fiber based systems gives, "flexibility[,] ... simple setup[,] ... reliability[,] ... a small footprint[,] ... the presented technique works without the aid of a coupling medium[,] ... [and] allows combination with other fiber based imaging techniques, e.g. with optical coherence tomography (OCT) ... [in a manner which can] make full use of the remote nature of OCT ... [thereby resulting in a] non-contact photoacoustic imaging system."
Regarding claim 76, a combination of embodiments found in Wang, Lihong in view of Hochreiner teach the system of claim 63 (See above discussion), and therefore substantially what is described in claim 76. Furthermore, a combination of embodiments found in Wang, Lihong in view of Hochreiner teaches wherein the system is configured to use OCT signals to detect refractive index changes associated with initial pressures (See Wang, Lihong: Col. 10, Lines 12-20 (providing that the phase-sensitive optical coherence tomography (OCT) system works, "at a different optical wavelength [that] is focused on the same region of interest ... [and the] phase-sensitive OCT system measures, within the optical focal spot inside the object, the photothermal effect due to absorption of the laser pulse. The photothermal effect in the object is measured before pressure waves propagate to the surface of the object"); see also Hochreiner: Page 2325, Para. 1 (clarifying that, "vibrations on the sample surface change the relative phase between reference and sample beam, thus the high frequency output of the photodetector is directly related to the surface displacements. By excitation of photoacoustic signals with an excitation laser and recording the time traces of the displacements on different locations on the sample the initial pressure distribution can be assessed")), wherein the system uses at least two acquisitions (See Wang, Lihong: Claim 19 (providing for, "a focusing assembly configured to focus at least two light pulses comprising a first light pulse at a first excitation wavelength and a second light pulse at a second excitation wavelength into the predetermined area; a photo-detector configured to detect at least two fluorescence signals emitted in response to the at least two light pulses"); Col. 7, Lines 21-22 (clarifying that the, "electronic system records and processes the received acoustic or pressure waves"); see also Hochreiner: Page 2325, Para. 1 (clarifying that, "vibrations on the sample surface change the relative phase between reference and sample beam, thus the high frequency output of the photodetector is directly related to the surface displacements. By excitation of photoacoustic signals with an excitation laser and recording the time traces of the displacements on different locations on the sample the initial pressure distribution can be assessed")), either in serial or parallel with multiple detectors (See Wang, Lihong: Col. 10, Line 62 to Col. 11, Line 1 (providing that a, "dichroic beam splitter or mirror ... is used to monitor the laser output power with a photodetector ... and to form an optical fluorescence confocal image of the object. The optical fluorescence confocal imaging portion consists of ... a photodetector (such as a photomultiplier"); Fig. 10, Ref. Chars. 11 and 14 (showing multiple "Photo detector[s]"); see also Hochreiner: Page 2325, Para. 1 (providing that the, "detector offers two outputs, one for high frequencies (HF) and one for low frequencies (LF). The high frequency output is sampled with an 8-bit digital scope (LeCroy WaveRunner 44Xi-A). The low frequency output is coupled to a self-built analog controller (Co)")).
The multiple embodiments taught by Wang, Lihong and the teachings of Hochreiner are considered to be analogous to the claimed invention because they are in the same field of a laser-based method and system for non-contact imaging of biological tissue in vivo, ex vivo, or in vitro. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Wang, Lihong with the teachings of Hochreiner in order to provide for what is described in claim 76. This is because Wang, Lihong Column 17, Lines 50-52 provides that the, "principal features in embodiments of this invention may be employed in various embodiments without departing from the scope of the invention," in Column 10, Lines 6-7 that what is shown in "FIG. 7 is a diagram of a focusing assembly 700 of imaging system 200 (shown in FIG. 2)," and in Column 10, Lines 24-25 that what is provided "may be used where non-contact imaging is preferred." Furthermore, because Hochreiner in the Abstract provides the motivation that its teachings, "achieve a high signal/noise ratio" and Page 2331, Section 4.4 Outlook, Paragraph 1 provides that the use of optical fiber based systems gives, "flexibility[,] ... simple setup[,] ... reliability[,] ... a small footprint[,] ... the presented technique works without the aid of a coupling medium[,] ... [and] allows combination with other fiber based imaging techniques, e.g. with optical coherence tomography (OCT) ... [in a manner which can] make full use of the remote nature of OCT ... [thereby resulting in a] non-contact photoacoustic imaging system."
Regarding claim 77, a combination of embodiments found in Wang, Lihong in view of Hochreiner teach the system of claim 63 (See above discussion), and therefore substantially what is described in claim 77. Furthermore, a combination of embodiments found in Wang, Lihong in view of Hochreiner teaches further including a spectrometer configured to acquire an OCT A-scan with or without excitation pulses (See Wang, Lihong: Col. 10, Lines 10-14 (providing that the, "2D mirror scanner ... is introduced in the optical path to perform 2D scanning of the object. A phase-sensitive optical coherence tomography (OCT) system ... working at a different optical wavelength is focused on the same region of interest by the optical objective lens 4 and 2D mirror scanner"), Col. 7, Lines 4-6 (clarifying that the, "system ... based on confocal photoacoustic microscopy ... is capable of … quantitative spectroscopic measurement") and Col. 14, Lines 45-55 (providing that, "in vivo [imaging] by this OR-PAM [system on an] ... area of 1 mm2 ... with a step size of approximately 1.25 μm. For each pixel, 16 (i.e., 4 by 4) neighboring A-lines were averaged to increase the signal-to-noise ratio (SNR)"); see also Hochreiner: Page 2331, Sect. 5. Conclusion, Para. 2 (clarifying that the, "[t]wo-dimensional imaging was demonstrated on a chicken thigh phantom by recording line scans on chicken skin")).
	The multiple embodiments taught by Wang, Lihong and the teachings of Hochreiner are considered to be analogous to the claimed invention because they are in the same field of a laser-based method and system for non-contact imaging of biological tissue in vivo, ex vivo, or in vitro. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Wang, Lihong with the teachings of Hochreiner in order to provide for what is described in claim 77. This is because Wang, Lihong Column 17, Lines 50-52 provides that the, "principal features in embodiments of this invention may be employed in various embodiments without departing from the scope of the invention," in Column 10, Lines 6-7 that what is shown in "FIG. 7 is a diagram of a focusing assembly 700 of imaging system 200 (shown in FIG. 2)," and in Column 10, Lines 24-25 that what is provided "may be used where non-contact imaging is preferred." Furthermore, because Hochreiner in the Abstract provides the motivation that its teachings, "achieve a high signal/noise ratio" and Page 2331, Section 4.4 Outlook, Paragraph 1 provides that the use of optical fiber based systems gives, "flexibility[,] ... simple setup[,] ... reliability[,] ... a small footprint[,] ... the presented technique works without the aid of a coupling medium[,] ... [and] allows combination with other fiber based imaging techniques, e.g. with optical coherence tomography (OCT) ... [in a manner which can] make full use of the remote nature of OCT ... [thereby resulting in a] non-contact photoacoustic imaging system."
Regarding claim 79, a combination of embodiments found in Wang, Lihong in view of Hochreiner teach the system of claim 63 (See above discussion), and therefore substantially what is described in claim 79. Furthermore, Hochreiner teaches wherein the at least one interrogation beam has pulses that are sufficiently short such that detection error introduced by acoustic propagation is negligible (See Hochreiner: Page 2329, Sect. 4.1 Laser safety, Para. 3 (providing that via the, "single shot measurements with 20 Hz and a maximum power of 8 mW we find the intensity per measurement point to be about 4.6 × 106 Jm−2 ... To minimize laser exposure a special tailored long pulse laser with a pulse length of about 25 μs was used by Rousseau ... [and the] maximum acquired signal length in this paper was 10 μs")).
The multiple embodiments taught by Wang, Lihong and the teachings of Hochreiner are considered to be analogous to the claimed invention because they are in the same field of a laser-based method and system for non-contact imaging of biological tissue in vivo, ex vivo, or in vitro. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Wang, Lihong with the teachings of Hochreiner in order to provide for what is described in claim 79. This is because Wang, Lihong Column 17, Lines 50-52 provides that the, "principal features in embodiments of this invention may be employed in various embodiments without departing from the scope of the invention," in Column 10, Lines 6-7 that what is shown in "FIG. 7 is a diagram of a focusing assembly 700 of imaging system 200 (shown in FIG. 2)," and in Column 10, Lines 24-25 that what is provided "may be used where non-contact imaging is preferred." Furthermore, because Hochreiner in the Abstract provides the motivation that its teachings, "achieve a high signal/noise ratio" and Page 2331, Section 4.4 Outlook, Paragraph 1 provides that the use of optical fiber based systems gives, "flexibility[,] ... simple setup[,] ... reliability[,] ... a small footprint[,] ... the presented technique works without the aid of a coupling medium[,] ... [and] allows combination with other fiber based imaging techniques, e.g. with optical coherence tomography (OCT) ... [in a manner which can] make full use of the remote nature of OCT ... [thereby resulting in a] non-contact photoacoustic imaging system."
Regarding claim 80, a combination of embodiments found in Wang, Lihong in view of Hochreiner teach the system of claim 63 (See above discussion), and therefore substantially what is described in claim 80. Furthermore, a combination of embodiments found in Wang, Lihong in view of Hochreiner teaches wherein the at least one excitation beam and/or the at least one interrogation beam is pulsed or intensity-modulated (See Wang, Lihong: Col. 7, Lines 7-8 (providing that the, "system includes a pulsed tunable laser 1 including a tunable laser pumped by a Q-switched laser") and Col. 7, Line 44 (stating that the system, "employs a tunable dye laser"); see also Hochreiner: Page 2326, Sect. 2.4 Optical excitation, Para. 1 (clarifying that the, "OPO [optical parametric oscillator] is pumped at a wavelength of 532 nm provided by a frequency double Nd:YAG laser with a center wavelength of 1064 nm (Continuum Surelite SL I-20) at 20 Hz repetition rate ... [and the] OPO can provide excitation wavelengths between 680 nm and 900 nm")).
	The multiple embodiments taught by Wang, Lihong and the teachings of Hochreiner are considered to be analogous to the claimed invention because they are in the same field of a laser-based method and system for non-contact imaging of biological tissue in vivo, ex vivo, or in vitro. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Wang, Lihong with the teachings of Hochreiner in order to provide for what is described in claim 80. This is because Wang, Lihong Column 17, Lines 50-52 provides that the, "principal features in embodiments of this invention may be employed in various embodiments without departing from the scope of the invention," in Column 10, Lines 6-7 that what is shown in "FIG. 7 is a diagram of a focusing assembly 700 of imaging system 200 (shown in FIG. 2)," and in Column 10, Lines 24-25 that what is provided "may be used where non-contact imaging is preferred." Furthermore, because Hochreiner in the Abstract provides the motivation that its teachings, "achieve a high signal/noise ratio" and Page 2331, Section 4.4 Outlook, Paragraph 1 provides that the use of optical fiber based systems gives, "flexibility[,] ... simple setup[,] ... reliability[,] ... a small footprint[,] ... the presented technique works without the aid of a coupling medium[,] ... [and] allows combination with other fiber based imaging techniques, e.g. with optical coherence tomography (OCT) ... [in a manner which can] make full use of the remote nature of OCT ... [thereby resulting in a] non-contact photoacoustic imaging system."
Regarding claim 81, a combination of embodiments found in Wang, Lihong in view of Hochreiner teach the system of claim 63 (See above discussion), and therefore substantially what is described in claim 81. Furthermore, a combination of embodiments found in Wang, Lihong teaches wherein the excitation location and/or the interrogation location is greater than 1 μm below the surface of the sample (See Wang, Lihong: Col. 4, Lines 30-33 (stating that the, "optical-resolution photoacoustic microscopy (OR-PAM) … [system] facilitates a maximum imaging depth of greater than 0.7 millimeters (mm)")).
	The multiple embodiments taught by Wang, Lihong and the teachings of Hochreiner are considered to be analogous to the claimed invention because they are in the same field of a laser-based method and system for non-contact imaging of biological tissue in vivo, ex vivo, or in vitro. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Wang, Lihong with the teachings of Hochreiner in order to provide for what is described in claim 81. This is because Wang, Lihong Column 17, Lines 50-52 provides that the, "principal features in embodiments of this invention may be employed in various embodiments without departing from the scope of the invention," in Column 10, Lines 6-7 that what is shown in "FIG. 7 is a diagram of a focusing assembly 700 of imaging system 200 (shown in FIG. 2)," and in Column 10, Lines 24-25 that what is provided "may be used where non-contact imaging is preferred." Furthermore, because Hochreiner in the Abstract provides the motivation that its teachings, "achieve a high signal/noise ratio" and Page 2331, Section 4.4 Outlook, Paragraph 1 provides that the use of optical fiber based systems gives, "flexibility[,] ... simple setup[,] ... reliability[,] ... a small footprint[,] ... the presented technique works without the aid of a coupling medium[,] ... [and] allows combination with other fiber based imaging techniques, e.g. with optical coherence tomography (OCT) ... [in a manner which can] make full use of the remote nature of OCT ... [thereby resulting in a] non-contact photoacoustic imaging system."
Regarding claim 82, a combination of embodiments found in Wang, Lihong in view of Hochreiner teach the system of claim 63 (See above discussion), and therefore substantially what is described in claim 82. Furthermore, a combination of embodiments found in Wang, Lihong in view of Hochreiner teaches wherein the excitation location and the interrogation location are focal points that are at least partially overlapping (See Wang, Lihong: Col. 10, Lines 7-14 (providing that the, "optical objective lens ... focuses the output aperture of a single-mode optical fiber ... into a region of interest in an object to excite photoacoustic waves. A 2D mirror scanner ... is introduced in the optical path to perform 2D scanning of the object. A phase-sensitive optical coherence tomography (OCT) system ... working at a different optical wavelength is focused on the same region of interest by the optical objective lens 4 and 2D mirror scanner"); see also Hochreiner: Page 2330, Para. 2 (clarifying that, "the excitation spot and the detection spot overlap")).
	The multiple embodiments taught by Wang, Lihong and the teachings of Hochreiner are considered to be analogous to the claimed invention because they are in the same field of a laser-based method and system for non-contact imaging of biological tissue in vivo, ex vivo, or in vitro. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Wang, Lihong with the teachings of Hochreiner in order to provide for what is described in claim 82. This is because Wang, Lihong Column 17, Lines 50-52 provides that the, "principal features in embodiments of this invention may be employed in various embodiments without departing from the scope of the invention," in Column 10, Lines 6-7 that what is shown in "FIG. 7 is a diagram of a focusing assembly 700 of imaging system 200 (shown in FIG. 2)," and in Column 10, Lines 24-25 that what is provided "may be used where non-contact imaging is preferred." Furthermore, because Hochreiner in the Abstract provides the motivation that its teachings, "achieve a high signal/noise ratio" and Page 2331, Section 4.4 Outlook, Paragraph 1 provides that the use of optical fiber based systems gives, "flexibility[,] ... simple setup[,] ... reliability[,] ... a small footprint[,] ... the presented technique works without the aid of a coupling medium[,] ... [and] allows combination with other fiber based imaging techniques, e.g. with optical coherence tomography (OCT) ... [in a manner which can] make full use of the remote nature of OCT ... [thereby resulting in a] non-contact photoacoustic imaging system."
Regarding claim 83, a combination of embodiments found in Wang, Lihong in view of Hochreiner teach the system of claim 63 (See above discussion), and therefore substantially what is described in claim 83. Furthermore, a combination of embodiments found in Wang, Lihong in view of Hochreiner teaches further comprising at least one detector configured to collect the returning portion of the at least one interrogation beam (See Wang, Lihong: Col. 16, Lines 57-64 (providing that using the, "[p]hotoacoustic imaging [system] as in [the] embodiments of the invention … optical spectral measurement can be performed to gain functional, i.e., physiological, information such as the local blood oxygenation level"); see also Hochreiner: Page 2330, Sect. 4.2 Minimum detectable pressure, Para. 4 (clarifying that, "the spectral responsivity Rλ = ηe/(hν) of the used photodiodes … [was] 0.95 A/W") and 2326, Sect. 2.5 Measurement and image reconstruction, Para. 1 (stating that, "photoacoustic imaging ultrasonic signals are acquired on different locations on the surface of a specimen by scanning of the detector head")).
	The multiple embodiments taught by Wang, Lihong and the teachings of Hochreiner are considered to be analogous to the claimed invention because they are in the same field of a laser-based method and system for non-contact imaging of biological tissue in vivo, ex vivo, or in vitro. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Wang, Lihong with the teachings of Hochreiner in order to provide for what is described in claim 83. This is because Wang, Lihong Column 17, Lines 50-52 provides that the, "principal features in embodiments of this invention may be employed in various embodiments without departing from the scope of the invention," in Column 10, Lines 6-7 that what is shown in "FIG. 7 is a diagram of a focusing assembly 700 of imaging system 200 (shown in FIG. 2)," and in Column 10, Lines 24-25 that what is provided "may be used where non-contact imaging is preferred." Furthermore, because Hochreiner in the Abstract provides the motivation that its teachings, "achieve a high signal/noise ratio" and Page 2331, Section 4.4 Outlook, Paragraph 1 provides that the use of optical fiber based systems gives, "flexibility[,] ... simple setup[,] ... reliability[,] ... a small footprint[,] ... the presented technique works without the aid of a coupling medium[,] ... [and] allows combination with other fiber based imaging techniques, e.g. with optical coherence tomography (OCT) ... [in a manner which can] make full use of the remote nature of OCT ... [thereby resulting in a] non-contact photoacoustic imaging system."
Regarding claim 84, a combination of embodiments found in Wang, Lihong in view of Hochreiner teach the system of claim 63 (See above discussion), and therefore substantially what is described in claim 84. Furthermore, a combination of embodiments found in Wang, Lihong in view of Hochreiner teaches further comprising a processor that calculates an image of the sample based on the returning portion of the at least one interrogation beam (See Wang, Lihong: Col. 10, Lines 19-21 (stating that the, "photothermal effect in the object is measured before pressure waves propagate to the surface of the object ... [and that the] focusing assembly … forms a 3D image"); see also Hochreiner: Page 2324, Sect. 2 Experimental setup, Para. 2 to Page 2324, Para. 1 (providing that, "[l]ight which is back reflected from the surface of a specimen is collected by the detector head and coupled into the single mode fiber … [which] is then converted into electrical signals by a self-built balanced photo detector (BD). The detector offers two outputs, one for high frequencies (HF) and one for low frequencies (LF). The high frequency output is sampled with an 8-bit digital scope (LeCroy WaveRunner 44Xi-A)") and Page 2326, Sect. 2.5 Measurement and image reconstruction, Paras. 1 to 2 (clarifying that once, "[d]ata acquisition is done with the 8-bit digital scope ... a reconstruction algorithm is applied to recover the two or three dimensional image of the initial pressure distribution")).
	The multiple embodiments taught by Wang, Lihong and the teachings of Hochreiner are considered to be analogous to the claimed invention because they are in the same field of a laser-based method and system for non-contact imaging of biological tissue in vivo, ex vivo, or in vitro. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Wang, Lihong with the teachings of Hochreiner in order to provide for what is described in claim 84. This is because Wang, Lihong Column 17, Lines 50-52 provides that the, "principal features in embodiments of this invention may be employed in various embodiments without departing from the scope of the invention," in Column 10, Lines 6-7 that what is shown in "FIG. 7 is a diagram of a focusing assembly 700 of imaging system 200 (shown in FIG. 2)," and in Column 10, Lines 24-25 that what is provided "may be used where non-contact imaging is preferred." Furthermore, because Hochreiner in the Abstract provides the motivation that its teachings, "achieve a high signal/noise ratio" and Page 2331, Section 4.4 Outlook, Paragraph 1 provides that the use of optical fiber based systems gives, "flexibility[,] ... simple setup[,] ... reliability[,] ... a small footprint[,] ... the presented technique works without the aid of a coupling medium[,] ... [and] allows combination with other fiber based imaging techniques, e.g. with optical coherence tomography (OCT) ... [in a manner which can] make full use of the remote nature of OCT ... [thereby resulting in a] non-contact photoacoustic imaging system."
Regarding claim 85, a combination of embodiments found in Wang, Lihong in view of Hochreiner teach the system of claim 63 (See above discussion), and therefore substantially what is described in claim 85. Furthermore, a combination of embodiments found in Wang, Lihong in view of Hochreiner teaches wherein, for each detection location, the system applies an excitation beam with more than one frequency, bandwidth, phase shift, or combination thereof (See Wang, Lihong: Col. 7, Lines 7-8 (providing that the, "system includes a pulsed tunable laser 1 including a tunable laser pumped by a Q-switched laser") and Col. 7, Line 44 (stating that the system, "employs a tunable dye laser"); see also Hochreiner: Page 2326, Sect. 2.4 Optical excitation, Para. 1 (clarifying that the, "OPO [optical parametric oscillator] is pumped at a wavelength of 532 nm provided by a frequency double Nd:YAG laser with a center wavelength of 1064 nm (Continuum Surelite SL I-20) at 20 Hz repetition rate ... [and the] OPO can provide excitation wavelengths between 680 nm and 900 nm")).
	The multiple embodiments taught by Wang, Lihong and the teachings of Hochreiner are considered to be analogous to the claimed invention because they are in the same field of a laser-based method and system for non-contact imaging of biological tissue in vivo, ex vivo, or in vitro. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Wang, Lihong with the teachings of Hochreiner in order to provide for what is described in claim 85. This is because Wang, Lihong Column 17, Lines 50-52 provides that the, "principal features in embodiments of this invention may be employed in various embodiments without departing from the scope of the invention," in Column 10, Lines 6-7 that what is shown in "FIG. 7 is a diagram of a focusing assembly 700 of imaging system 200 (shown in FIG. 2)," and in Column 10, Lines 24-25 that what is provided "may be used where non-contact imaging is preferred." Furthermore, because Hochreiner in the Abstract provides the motivation that its teachings, "achieve a high signal/noise ratio" and Page 2331, Section 4.4 Outlook, Paragraph 1 provides that the use of optical fiber based systems gives, "flexibility[,] ... simple setup[,] ... reliability[,] ... a small footprint[,] ... the presented technique works without the aid of a coupling medium[,] ... [and] allows combination with other fiber based imaging techniques, e.g. with optical coherence tomography (OCT) ... [in a manner which can] make full use of the remote nature of OCT ... [thereby resulting in a] non-contact photoacoustic imaging system."
Regarding claim 86, a combination of embodiments found in Wang, Lihong in view of Hochreiner teach the system of claim 63 (See above discussion), and therefore substantially what is described in claim 86. Furthermore, a combination of embodiments found in Wang, Lihong teaches wherein the optical system interrogates each interrogation location in a non-excited state and after the excitation beam excites the sample (See Wang, Lihong: Claim 1 (providing that the method includes the steps of, "detecting a first fluorescence signal emitted by at least one fluorophore within the predetermined area in response to the at least one first light pulse; detecting a first photoacoustic signal emitted by hemoglobin within the predetermined area in response to the at least one first light pulse; focusing at least one second light pulse comprising a second excitation wavelength into the predetermined area; detecting a second fluorescence signal emitted by the at least one fluorophore within the predetermined area in response to the at least one second light pulse; detecting a second photoacoustic signal emitted by the hemoglobin within the predetermined area in response to the at least one second light pulse); Col. 10, Lines 16-20 (clarifying that the, "phase-sensitive OCT system measures, within the optical focal spot inside the object, the photothermal effect due to absorption of the laser pulse. The photothermal effect in the object is measured before pressure waves propagate to the surface of the object")).
The multiple embodiments taught by Wang, Lihong and the teachings of Hochreiner are considered to be analogous to the claimed invention because they are in the same field of a laser-based method and system for non-contact imaging of biological tissue in vivo, ex vivo, or in vitro. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Wang, Lihong with the teachings of Hochreiner in order to provide for what is described in claim 86. This is because Wang, Lihong Column 17, Lines 50-52 provides that the, "principal features in embodiments of this invention may be employed in various embodiments without departing from the scope of the invention," in Column 10, Lines 6-7 that what is shown in "FIG. 7 is a diagram of a focusing assembly 700 of imaging system 200 (shown in FIG. 2)," and in Column 10, Lines 24-25 that what is provided "may be used where non-contact imaging is preferred." Furthermore, because Hochreiner in the Abstract provides the motivation that its teachings, "achieve a high signal/noise ratio" and Page 2331, Section 4.4 Outlook, Paragraph 1 provides that the use of optical fiber based systems gives, "flexibility[,] ... simple setup[,] ... reliability[,] ... a small footprint[,] ... the presented technique works without the aid of a coupling medium[,] ... [and] allows combination with other fiber based imaging techniques, e.g. with optical coherence tomography (OCT) ... [in a manner which can] make full use of the remote nature of OCT ... [thereby resulting in a] non-contact photoacoustic imaging system."
Regarding claim 87, a combination of embodiments found in Wang, Lihong in view of Hochreiner teach the system of claim 63 (See above discussion), and therefore substantially what is described in claim 87. Furthermore, a combination of embodiments found in Wang, Lihong in view of Hochreiner teaches wherein the one or more laser sources are configured to generate one or more excitation beams that excites the sample with a plurality of frequencies, a plurality of bandwidths or combinations thereof (See Wang, Lihong: Col. 7, Lines 7-8 (providing that the, "system includes a pulsed tunable laser 1 including a tunable laser pumped by a Q-switched laser") and Col. 7, Line 44 (stating that the system, "employs a tunable dye laser"); see also Hochreiner: Page 2326, Sect. 2.4 Optical excitation, Para. 1 (clarifying that the, "OPO [optical parametric oscillator] is pumped at a wavelength of 532 nm provided by a frequency double Nd:YAG laser with a center wavelength of 1064 nm (Continuum Surelite SL I-20) at 20 Hz repetition rate ... [and the] OPO can provide excitation wavelengths between 680 nm and 900 nm")).
	The multiple embodiments taught by Wang, Lihong and the teachings of Hochreiner are considered to be analogous to the claimed invention because they are in the same field of a laser-based method and system for non-contact imaging of biological tissue in vivo, ex vivo, or in vitro. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Wang, Lihong with the teachings of Hochreiner in order to provide for what is described in claim 87. This is because Wang, Lihong Column 17, Lines 50-52 provides that the, "principal features in embodiments of this invention may be employed in various embodiments without departing from the scope of the invention," in Column 10, Lines 6-7 that what is shown in "FIG. 7 is a diagram of a focusing assembly 700 of imaging system 200 (shown in FIG. 2)," and in Column 10, Lines 24-25 that what is provided "may be used where non-contact imaging is preferred." Furthermore, because Hochreiner in the Abstract provides the motivation that its teachings, "achieve a high signal/noise ratio" and Page 2331, Section 4.4 Outlook, Paragraph 1 provides that the use of optical fiber based systems gives, "flexibility[,] ... simple setup[,] ... reliability[,] ... a small footprint[,] ... the presented technique works without the aid of a coupling medium[,] ... [and] allows combination with other fiber based imaging techniques, e.g. with optical coherence tomography (OCT) ... [in a manner which can] make full use of the remote nature of OCT ... [thereby resulting in a] non-contact photoacoustic imaging system."
Regarding claim 88, a combination of embodiments found in Wang, Lihong in view of Hochreiner teach the system of claim 63 (See above discussion), and therefore substantially what is described in claim 88. Furthermore, a combination of embodiments found in Wang, Lihong in view of Hochreiner teaches wherein the one or more laser sources include an excitation beam source configured to generate the at least one excitation beam (See Wang, Lihong: Col. 7, Lines 15-18 (stating that, "laser pulses ... penetrate the tissue and illuminate the region of interest"); see also Hochreiner: Page 2325, Para. 1 (clarifying that, "excitation of photoacoustic signals [occurs] with an excitation laser"); Fig. 1 (Provided above)), and an interrogation beam source configured to generate the at least one interrogation beam (See Wang, Lihong: Col. 10, Lines 12-16 (providing that the phase-sensitive optical coherence tomography (OCT) system works, "at a different optical wavelength [that] is focused on the same region of interest ... [with the] two light beams of different wavelengths ... coupled by a dichroic mirror"); see also Hochreiner: Page 2324, Sect. 2 Experimental setup, Para. 1 (stating that the system uses a, "detection laser [which] is split into a detection path and a reference path"); Fig. 1 (Provided above)).
	The multiple embodiments taught by Wang, Lihong and the teachings of Hochreiner are considered to be analogous to the claimed invention because they are in the same field of a laser-based method and system for non-contact imaging of biological tissue in vivo, ex vivo, or in vitro. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Wang, Lihong with the teachings of Hochreiner in order to provide for what is described in claim 88. This is because Wang, Lihong Column 17, Lines 50-52 provides that the, "principal features in embodiments of this invention may be employed in various embodiments without departing from the scope of the invention," in Column 10, Lines 6-7 that what is shown in "FIG. 7 is a diagram of a focusing assembly 700 of imaging system 200 (shown in FIG. 2)," and in Column 10, Lines 24-25 that what is provided "may be used where non-contact imaging is preferred." Furthermore, because Hochreiner in the Abstract provides the motivation that its teachings, "achieve a high signal/noise ratio" and Page 2331, Section 4.4 Outlook, Paragraph 1 provides that the use of optical fiber based systems gives, "flexibility[,] ... simple setup[,] ... reliability[,] ... a small footprint[,] ... the presented technique works without the aid of a coupling medium[,] ... [and] allows combination with other fiber based imaging techniques, e.g. with optical coherence tomography (OCT) ... [in a manner which can] make full use of the remote nature of OCT ... [thereby resulting in a] non-contact photoacoustic imaging system."
Regarding claim 89, a combination of embodiments found in Wang, Lihong in view of Hochreiner teach the system of claim 63 (See above discussion), and therefore substantially what is described in claim 89. Furthermore, a combination of embodiments found in Wang, Lihong in view of Hochreiner teaches further including a fiber optic cable having an input end and a detection end, wherein the one or more laser sources are coupled to the input end (See Wang, Lihong: Col. 8, Lines 44-49 (clarifying that the, "laser focusing … [may be performed by] a focusing system in which a single-mode optical fiber is used"); see also Hochreiner: Abst. (providing that the paper reports on, "photoacoustic imaging using an optical fiber-based Mach-Zehnder interferometer. A detection beam is transmitted through an optical fiber network onto the surface of the specimen. Back reflected light is collected and coupled into the same optical fiber"), Page 2324, Sect. 2 Experimental setup, Para. 1 (providing that the, "optical fibers … [were] SMF-28e fibers"), and Page 2324, Sect. 2 Experimental setup, Para. 2 (stating that the, "[l]ight which is back reflected from the surface of a specimen is collected by the detector head and coupled into the single mode fiber"); Fig. 1 (showing a "LASER 1550 nm" on the "detection path" and "LASER 635 nm" both leading to "C2" which is a "99/1 coupler") (Provided above)).
	The multiple embodiments taught by Wang, Lihong and the teachings of Hochreiner are considered to be analogous to the claimed invention because they are in the same field of a laser-based method and system for non-contact imaging of biological tissue in vivo, ex vivo, or in vitro. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Wang, Lihong with the teachings of Hochreiner in order to provide for what is described in claim 89. This is because Wang, Lihong Column 17, Lines 50-52 provides that the, "principal features in embodiments of this invention may be employed in various embodiments without departing from the scope of the invention," in Column 10, Lines 6-7 that what is shown in "FIG. 7 is a diagram of a focusing assembly 700 of imaging system 200 (shown in FIG. 2)," and in Column 10, Lines 24-25 that what is provided "may be used where non-contact imaging is preferred." Furthermore, because Hochreiner in the Abstract provides the motivation that its teachings, "achieve a high signal/noise ratio" and Page 2331, Section 4.4 Outlook, Paragraph 1 provides that the use of optical fiber based systems gives, "flexibility[,] ... simple setup[,] ... reliability[,] ... a small footprint[,] ... the presented technique works without the aid of a coupling medium[,] ... [and] allows combination with other fiber based imaging techniques, e.g. with optical coherence tomography (OCT) ... [in a manner which can] make full use of the remote nature of OCT ... [thereby resulting in a] non-contact photoacoustic imaging system."
Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Lihong in view of Hochreiner as applied to claim 63 above, and further in view of Wang, et al., "Noncontact photoacoustic imaging achieved by using a low-coherence interferometer as the acoustic detector," Opt. Lett. 36, 3975-3977 (2011) (hereinafter Wang, Yi).
Regarding claim 78, a combination of embodiments found in Wang, Lihong in view of Hochreiner teaches the system of claim 63 (See above discussion), and therefore substantially what is described in claim 78.
However, a combination of embodiments found in Wang, Lihong in view of Hochreiner fails to teach wherein the at least one interrogation beam is a low-coherence beam, or the interferometer is a low-coherence interferometer.
Nevertheless, Wang, Yi teaches wherein the at least one interrogation beam is a low-coherence beam, or the interferometer is a low-coherence interferometer (See Wang, Yi: Page 3975, Left Col., Para. 2 (stating that, "we report a noncontact PAI technique in which a low-coherence interferometer (LCI) is utilized for ultrasound detection")).
The multiple embodiments taught by Wang, Lihong, the teachings of Hochreiner, and the teachings of Wang, Yi are considered to be analogous to the claimed invention because they are in the same field of a laser-based method and system for non-contact imaging of biological tissue in vivo, ex vivo, or in vitro. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Wang, Lihong with the teachings of Hochreiner and the teachings of Wang, Yi in order to provide for what is described in claim 78. This is because Wang, Lihong Column 17, Lines 50-52 provides that the, "principal features in embodiments of this invention may be employed in various embodiments without departing from the scope of the invention," in Column 10, Lines 6-7 that what is shown in "FIG. 7 is a diagram of a focusing assembly 700 of imaging system 200 (shown in FIG. 2)," and in Column 10, Lines 24-25 that what is provided "may be used where non-contact imaging is preferred." Furthermore, because Hochreiner in the Abstract provides the motivation that its teachings, "achieve a high signal/noise ratio" and Page 2331, Section 4.4 Outlook, Paragraph 1 provides that the use of optical fiber based systems gives, "flexibility[,] ... simple setup[,] ... reliability[,] ... a small footprint[,] ... the presented technique works without the aid of a coupling medium[,] ... [and] allows combination with other fiber based imaging techniques, e.g. with optical coherence tomography (OCT) ... [in a manner which can] make full use of the remote nature of OCT ... [thereby resulting in a] non-contact photoacoustic imaging system." Also, because Wang, Yi Page 3975, Left Column, Paragraph 1 provides that, "optical detection ... [provides] an important advantage of potentially offering a high imaging resolution because the detection bandwidth can be very high due to the relatively small beam spot size that a probe beam can be focused into," in Page 3975, Left Column, Paragraph 2 to Page 3975, Right Column, Paragraph 1 that the proposed, "synchronization method [is directed] to keep the system at its high sensitive region in order to reduce the influence of ambient vibrations on the detection, thus achieving stable photoacoustic detection during imaging," and in Page 3975, Right Column, Paragraph 1 that "the use of LCI is important because it can selectively detect backscattering light from different depths via coherence gating, avoiding the ambiguous interpretation of the detected signals. In addition, the LCI that is used is identical to the conventional optical coherence tomography (OCT) system ... [such that] the present system is easily integrated with OCT because standard OCT system hardware is used for photoacoustic detection."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793